Citation Nr: 0308161	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02- 08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vitiligo, to include as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	James Pullen, Agent


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 1989 
and from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for vitiligo, to 
include as due to undiagnosed illness.  

Although the veteran indicated on his substantive appeal 
dated in May 2002 that he wanted to testify at a hearing 
before the Board, he failed to report for the hearing that 
was scheduled for December 2002.

The Board also observes that the veteran filed a timely 
appeal of the RO's denial of his claims for service 
connection for lymph node inguinal plasmocytoma myeloma, 
claimed as due to undiagnosed illness, and for a skin 
disability (psoriasis) claimed as due to undiagnosed illness.  
However, in his written presentation to the Board dated in 
December 2002, the veteran's representative withdrew those 
claims from appellate consideration.  See 68 Fed. Reg. 13235-
13236 (March 19, 2003) (to be codified at 38 C.F.R. 
§ 20.204).  Accordingly, this decision will be limited to the 
issue noted on the preceding page.


FINDINGS OF FACT

Vitiligo was present prior to service, and did not increase 
in severity during service.


CONCLUSION OF LAW

Vitiligo was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
issued in April 2002 apprised the veteran of the law 
applicable in adjudicating the appeal, and informed him of 
the pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

A report of medical history in conjunction with the 
enlistment examination in March 1986 shows that the veteran 
denied having had any skin disease.  A clinical examination 
on the enlistment examination in March 1986 revealed 
irregular areas of depigmentation of both feet.  Vitiligo on 
the dorsum of both feet was noted.  A similar finding was 
reported on a quadrennial examination in January 1991.  A 
redeployment examination in May 1991 revealed a heavy callous 
formation of both feet.

The veteran submitted a claim for service connection for 
vitiligo in February 1996.  He referred to treatment for this 
condition beginning the previous month.  He indicated the 
condition had spread all over his body.

The veteran was afforded a VA Persian Gulf examination in 
October 1996.  He reported that his vitiligo had become 
worse.  An examination of the skin showed areas of decreased 
pigment, and vitiligo was noted.  

On a VA systemic conditions examination in November 1996, the 
veteran related a history of vitiligo since childhood.  He 
indicated that it had apparently been quiet for a while, but 
that he had a flare-up after he came back from the Persian 
Gulf.  He complained of skin discoloration located at both 
elbows, the dorsum of both hands and both feet.  Following an 
examination, the pertinent diagnosis was skin discoloration 
located at both elbows, hands and feet, compatible with 
vitiligo.

VA outpatient treatment records show that the veteran was 
seen in April 1997 and reported a recurrence of vitiligo 
since his return from Desert Storm.  An examination disclosed 
pink plaque on the dorsum of both hands and depigmented 
patches on the elbows.  The assessment was psoriasis.  The 
examiner commented that the outbreak likely occurred during 
the stress of Desert Storm, and he anticipated a recurrence.  
Vitiligo was also noted.  

Two VA examinations of the skin were conducted in June 2000.  
One showed that the veteran had psoriasis located at both 
elbows and the dorsum of the hands, as well as vitiligo 
located at both feet.  The diagnoses were psoriasis and 
vitiligo.  At the time of the other VA examination of the 
skin, the veteran reported that his vitiligo progressed when 
the psoriasis started in 1990.  An examination revealed 
several white depigmented patches on the feet.  There were 
two depigmented patches on the knuckle of the right thumb.  
There were depigmented patches on the elbow, with re-
pigmentation visible around the follicles.  On both knuckles, 
there were pink patches with no scaling.  No associated 
systemic or marked nervous manifestations were reported.  The 
diagnoses were vitiligo and mild psoriasis.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b), provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.   
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  In 
addition, the new law extends the period in which the VA may 
determine that a presumption of service connection should be 
established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  See 66 Fed. Reg. 56,614-15. 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).  The veteran is not adversely impacted by 
the Board's application of the amended law in this 
adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence supporting the veteran's claim consists 
essentially of his statements and medical records reflecting 
treatment for vitiligo.  The Board acknowledges that the 
veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

Initially, the Board observes that vitiligo on the dorsum of 
both feet was clinically documented when the veteran was 
examined prior to his first period of service.  The question 
before the Board, therefore, is whether vitiligo increased in 
severity during service.  In this regard, the Board 
emphasizes that there is no clinical evidence documenting any 
treatment for vitiligo during either of the veteran's periods 
of service.  Moreover, the Board notes that when the veteran 
was examined in January 1991, approximately five months prior 
to his separation from service, vitiligo was present only on 
the feet.  When he was examined about one month before his 
service discharge, the only notation concerned a callous 
formation of the feet.  Contrary to the veteran's 
allegations, there is no indication that vitiligo spread 
during service.  Accordingly, it cannot be concluded that 
vitiligo increased in severity during this period of active 
duty.  The Board acknowledges that, subsequent to service, 
findings consistent with vitiligo were documented on the 
November 1996 VA examination, more than five years following 
the veteran's separation from service.  This does not, 
however, demonstrate that vitiligo increased in severity 
during service.  Similarly, a VA examination in June 2000 
suggested that there were areas of depigmentation near the 
right thumb and on the elbows.  Another VA examination in 
June 2000 showed vitiligo to be present only on the feet.  
There is no competent medical evidence of record that 
supports the conclusion that vitiligo increased in severity 
during or due to service.  In sum, the Board finds that the 
evidence against the veteran's claim is of greater probative 
value than the evidence that supports the claim.  

With respect to the claim that service connection is 
warranted pursuant to 38 C.F.R. § 3.317, the Board notes that 
the regulation provides that a condition that is attributed 
to "any known clinical diagnosis" is not eligible for 
compensation under the regulation.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim for service connection for vitiligo, to include as due 
to undiagnosed illness.


ORDER

Service connection for vitiligo, to include as due to 
undiagnosed illness, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

